     Case 3:19-cv-00134-CAB-AHG Document 43 Filed 04/27/20 PageID.2594 Page 1 of 3


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    B & L PRODUCTIONS, INC. d/b/a                      Case No.: 3:19-CV-134-CAB-AHG
      CROSSROADS OF THE WEST et al.,
12
                                       Plaintiffs,       ORDER DENYING MOTION TO
13                                                       FILED SUPPLEMENTAL
      v.                                                 COMPLAINT
14
      22ND DISTRICT AGRICULTURAL
15
      ASSOCIATION et al.,                                [Doc. No. 40.]
16                                   Defendants.
17
18
19          The Del Mar Fairgrounds (the “Fairgrounds”) is owned by the state of California
20    and managed by the board of directors of Defendant 22nd District Agricultural Association
21    (the “District”). On September 11, 2018, the District voted to impose a moratorium on gun
22    show events at the Fairgrounds for the calendar year 2019 (the “Moratorium”). [Doc. No.
23    1 at ¶ 94.] On January 21, 2019, Plaintiff B&L Productions, Inc. d/b/a Crossroads of the
24    West (“Crossroads”), who operates gun show events at the Fairgrounds, and several other
25    named plaintiffs consisting of entities and individuals who attend and participate in
26    Crossroads gun show events at the Fairgrounds, filed this lawsuit to enjoin enforcement of
27    the Moratorium and compel the District to allow Crossroads to hold gun shows at the
28    Fairgrounds in 2019, and for compensatory and punitive damages.

                                                     1
                                                                             3:19-CV-134-CAB-AHG
     Case 3:19-cv-00134-CAB-AHG Document 43 Filed 04/27/20 PageID.2595 Page 2 of 3


1           On June 18, 2019, the Court entered a preliminary injunction that enjoined the
2     District from enforcing the Moratorium and required the District to make available to
3     Crossroads the next available dates for gun shows. [Doc. No. 23.] The order set deadlines
4     for discovery and for motions for summary judgment, including a summary judgment
5     hearing on September 26, 2019. [Id.] Since then, the parties filed four separate motions
6     seeking extensions of these deadlines on the grounds that the parties were engaged in
7     settlement discussions [Doc. Nos. 28, 31, 36, 38], with the extensions granted by the Court
8     ultimately equaling almost a year. [Doc. No. 39.]
9           Plaintiffs now move to file a supplemental complaint to add claims concerning a
10    state law, Assembly Bill 893 (“AB 893”), which was signed into law on October 11, 2019,
11    and prohibits the sale of firearms and ammunition at the Fairgrounds beginning January 1,
12    2021. Upon consideration of the motion, Defendants’ opposition, Plaintiffs’ reply, and
13    authority addressing a district court’s discretionary authority with respect to motions for
14    leave to supplement complaints under Federal Rule of Civil Procedure 15(d), the motion
15    is denied.
16          “Although leave to supplement a complaint pursuant to Rule 15(d) of the Federal
17    Rules of Civil Procedure is liberally granted, as is leave to amend a complaint pursuant to
18    Rule 15(a), such leave is properly denied where the matters alleged in a supplemental
19    pleading have no relation to the claim originally set forth and joinder will not promote
20    judicial economy or the speedy disposition of the dispute between the parties.” Chandler
21    v. James, 783 F. Supp. 2d 33, 39 (D.D.C. 2011) (internal quotation marks and citations
22    omitted). “Leave to file a supplemental pleading therefore may not be granted where the
23    supplemental pleading involves a new and distinct claim that should be the subject of a
24    separate suit.” Ramachandran v. City of Los Altos, No. 18-CV-01223-VKD, 2020 WL
25    1914961, at *4 (N.D. Cal. Apr. 20, 2020).
26          Here, the new allegations and claims in the proposed supplemental complaint are
27    only superficially related to the original complaint. The supplemental complaint asserts
28    new claims against new parties, and it does not assert the claims from the original complaint

                                                    2
                                                                                3:19-CV-134-CAB-AHG
     Case 3:19-cv-00134-CAB-AHG Document 43 Filed 04/27/20 PageID.2596 Page 3 of 3


1     against the new parties.     It concerns a state law that is entirely different from the
2     Moratorium and seeks a remedy for a different alleged injury to Plaintiffs. None of the
3     new factual allegations inform or relate to the allegations in the original complaint
4     concerning the Moratorium. Likewise, few of the allegations concerning the Moratorium
5     inform or relate to the claims concerning AB 893. Indeed, Plaintiffs’ reply effectively
6     concedes that the new claims it seeks to assert in the supplemental complaint are distinct
7     and unrelated to the claims in the original complaint, admitting that they have no reason to
8     believe that the District had anything to do with the passage of AB 893, and that the
9     supplemental complaint should not prevent completion of a settlement in principle
10    concerning the claims regarding the Moratorium. Thus, the supplemental complaint simply
11    attempts to incorporate an entirely new lawsuit into this one, which the parties state has
12    already been settled in principle.
13          In light of these circumstances, the Court finds that no judicial economy would be
14    served by allowing Plaintiffs to supplement their complaint. To the contrary, judicial
15    economy, and more expedient resolution of Plaintiffs’ claims concerning AB 893, would
16    be served by Plaintiffs filing a new lawsuit asserting those claims. Such a suit would not
17    be bogged down, complicated, and delayed by the parties’ continuing efforts to settle the
18    claims in this lawsuit as it stands now. Moreover, despite Plaintiffs’ representations to the
19    contrary, the Court remains unconvinced that allowing this supplemental complaint will
20    not further delay settlement of the original claims, discussions concerning which have
21    already been ongoing for close to a year. Thus, for the foregoing reasons, Plaintiffs’ motion
22    to file a supplemental complaint is DENIED.
23          It is SO ORDERED.
24    Dated: April 27, 2020
25
26
27
28

                                                    3
                                                                                3:19-CV-134-CAB-AHG
